- BB&T UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 26 , 2011 Date of Report (Date of earliest event reported) BB&T Corporation (Exact name of registrant as specified in its charter) Commission file number : 1-10853 North Carolina 56-0939887 (State of incorporation) (I.R.S. Employer Identification No.) 200 West Second Street Winston-Salem, North Carolina (Address of principal executive offices) (Zip Code) (336) 733-2000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. BB&T Corporation (the “Corporation” or “BB&T”) held its Annual Meeting of Shareholders on April 26, 2011, to consider and vote on the matters listed below. A total of 562,363,925 of the Corporation’s shares of common stock were present or represented by proxy at the meeting. This represented approximately 81% of the Corporation’s 695,941,310 shares of common stock that were outstanding and entitled to vote at the meeting. Proposal 1: Election of Directors The individuals named below were elected to serve as directors of the Corporation for a one-year term expiring at the 2012 Annual Meeting of Shareholders: Name Votes FOR Votes WITHHELD John A. Allison IV 450,093,224 10,824,795 Jennifer S. Banner 453,143,690 7,774,329 K. David Boyer, Jr. 453,062,599 7,855,420 Anna R. Cablik 448,337,933 12,580,086 Ronald E. Deal 429,483,637 31,434,382 J. Littleton Glover, Jr. 317,553,817 143,364,202 Jane P. Helm 446,851,157 14,066,862 John P. Howe III, M.D. 453,133,771 7,784,248 Kelly S. King 442,332,646 18,585,373 Valeria Lynch Lee 450,971,406 9,946,613 J. Holmes Morrison 452,434,590 8,483,429 Nido R. Qubein 429,238,101 31,679,918 Thomas E. Skains 448,238,406 12,679,613 Thomas N. Thompson 453,887,646 7,030,373 Stephen T. Williams 411,071,709 49,846,310 There were 101,445,906 broker non-votes with respect to each director . Proposal 2: Re-approval of BB&T’s Short-Term Incentive Plan Shareholders re-approved the Corporation’s Short-Term Incentive Plan, as described in the Corporation’s proxy statement. Votes FOR Votes AGAINST Abstentions 374,161,159 84,110,987 2,645,873 There were 101,445,906 broker non-votes with respect to this proposal. Proposal 3: Ratification of Auditors Shareholders ratified the reappointment of PricewaterhouseCoopers LLP as the Corporation’s independent registered public accounting firm for 2011. Votes FOR Votes AGAINST Abstentions 552,296,973 8,580,558 1,486,394 There were no broker non-votes with respect to this proposal. Proposal 4: Advisory Vote Regarding BB&T’s Overall Pay-For-Performance Executive Compensation Program Shareholders approved BB&T’s overall pay-for-performance executive compensation program, as described in the Corporation’s annual proxy statement. Votes FOR Votes AGAINST Abstentions 433,741,372 20,002,188 7,174,459 There were 101,445,906 broker non-votes with respect to this proposal. Proposal 5: Advisory Vote on Frequency of Say on Pay Votes Shareholders approved the Board of Director’s recommendation and voted to have an advisory vote on BB&T'sexecutive compensation program every year. Every Year Every Two Years Every Three Years Abstentions 385,513,180 3,876,301 66,237,127 5,291,411 There were 101,445,906 broker non-votes with respect to this proposal. Proposal 6: Shareholder Proposal regarding BB&T’s political contributions and related policies and procedures Shareholders supported the Board of Directors’ recommendation, rejecting a shareholder proposal requesting reports with respect to BB&T’s political contributions and related policies and procedures. Votes FOR Votes AGAINST Abstentions 128,654,070 269,626,548 62,637,401 There were 101,445,906 broker non-votes with respect to this proposal. Proposal 7: Shareholder Proposal regarding majority voting in director elections Shareholders supported the shareholderproposalrequesting that the Board of Directors initiate the appropriate process to amend the Corporation’s articles of incorporation to provide that director nominees shall be elected by the affirmative vote of the majority of votes cast at an annual meeting of shareholders, with a plurality vote standard retained for contested director elections. Votes FOR Votes AGAINST Abstentions 264,332,113 191,655,786 4,930,120 There were 101,445,906 broker non-votes with respect to this proposal. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BB&T CORPORATION (Registrant) By: /s/Cynthia B. Powell Name: Cynthia B. Powell Title: Executive Vice President and Corporate Controller (Principal Accounting Officer) Date: April 29, 2011
